


EXHIBIT 10.2


FIRST AMENDMENT TO THE


MOLYCORP, INC.
SEVERANCE PAY PLAN FOR MANAGEMENT EMPLOYEES


(Effective as of March 7, 2013)


This First Amendment to the Molycorp, Inc. Severance Pay Plan for Management
Employees (the “Severance Plan”), adopted by Molycorp, Inc., a Delaware
corporation (the “Company”) on this 7th day of March, 2013, is hereby effective
as of March 7, 2013 (the “Amendment Effective Date”).


WHEREAS, the Company adopted the Severance Plan effective as of December 7,
2011; and


WHEREAS, Section 7.1 of the Severance Plan specifically provides the Company
with the authority to change, modify or amend the Severance Plan generally in
its discretion; and


WHEREAS, the Company has determined that the Severance Plan should be amended
effective as of the Amendment Effective Date.


NOW THEREFORE, the Severance Plan is amended effective as of the Amendment
Effective Date as follows:


1. Section 3.12 of the Severance Plan is hereby deleted in its entirety and
replaced by the following:


Section 3.12. “Participant” means an Employee who is in salary grade 13 or
higher, other than an Employee who is a party to an employment, severance or
other similar agreement with the Company or a Subsidiary (an “Other Severance
Arrangement”). For purposes of this Plan, an Other Severance Arrangement shall
not include an agreement or arrangement that the Plan Administrator determines
is a stock option, restricted stock, supplemental retirement, deferred
compensation or similar plan or agreement or other form of participation
document entered into pursuant to an Employer-sponsored plan which may contain
provisions operative on a termination of the Participant’s employment. If an
Employee was a party to an Other Severance Arrangement and the term of that
Other Severance Arrangement has expired with no severance or other similar
payments having accrued or being due or owing to the Employee, such Employee
shall become a Participant in this Plan effective immediately following the
termination of such Other Severance Arrangement. Furthermore, a Participant
shall cease to be a Participant and shall have no rights hereunder, without
further action, when the Participant ceases to be an Employee, unless such
Participant is then entitled to Severance Payments or Change of Control
Severance Payments as provided in Article IV hereof.


2. Section 3.19 of the Severance Plan is hereby deleted in its entirety and
replaced by the following:




--------------------------------------------------------------------------------






Section 3.19. “Year of Continuous Service” means the number of full years
(measured by twelve (12) consecutive calendar months) in which the Participant
was most recently employed by an Employer on a full-time salaried basis and
without a break in service. Notwithstanding any provision of the Plan to the
contrary, Years of Continuous
service. Notwithstanding any provision of the Plan to the contrary, Years of
Continuous




Service shall also include periods of employment working on a full-time basis at
or providing services on a full-time basis for: (1) the Mountain Pass Mine while
the Mountain Pass Mine was owned by Unocal Corporation, Chevron Corporation or
Chevron Mining, Inc.; (2) Neo Material Technologies Inc., its subsidiaries and
their predecessors; (3) Molycorp Silmet AS; (4) Molycorp Metals and Alloys,
Inc.; and (5) any other entity that is acquired by the Company or a Subsidiary,
if the applicable acquisition document provides for service credit for purposes
of calculating benefits hereunder.


3. The first sentence of Section 4.1(b)(ii) of the Severance Plan is hereby
deleted in its entirety and replaced by the following:


(ii) Subject to Sections 4.3, 4.4, 4.6 and 9.6, the Participant shall be
entitled to receive continued payment of his or her Weekly Base Pay, on the same
schedule and in the same amount per payment as the Participant was paid his or
her Weekly Base Pay prior to such termination, until the Participant shall have
received an amount equal to two (2) times the Participant’s Weekly Base Pay
times the Participant’s Years of Continuous Service (such continued payments
referred to herein as the "Severance Payment"); provided, however, that any
amounts due during the 60-day period following the Termination Date shall not be
paid during such 60-day period but instead shall be paid on the first payroll
date after such 60-day period; and provided, further, that the Severance Payment
shall not exceed fifty-two (52) times the Participant’s Weekly Base Pay and
shall not be less than thirteen (13) times the Participant’s Weekly Base Pay
(such period of continued payments referred to herein as the “Severance
Period”).


4. Section 4.1(b)(iii) of the Severance Plan is hereby deleted in its entirety
and replaced by the following:


(iii) Notwithstanding (i) or (ii) above, if an Employee, who is not otherwise
excluded as a Participant in the Plan pursuant to Section 3.12, becomes entitled
to the Severance Payments under Section 4.1(b) of this Plan as a Participant and
severance or similar benefits under any Other Severance Arrangement, the
Participant shall be entitled to severance or similar benefits under either this
Plan or the Other Severance Arrangement, whichever provides for greater
benefits, but shall not be entitled to benefits under both this Plan and the
Other Severance Arrangement.


5. The following shall be inserted in the Severance Plan as new Section 4.6:


Section 4.6. Continued Availability and Cooperation. A Participant will
reasonably cooperate with the Company and with the Company’s counsel in
connection with




--------------------------------------------------------------------------------




any present or future actual or threatened litigation, dispute or administrative
proceeding or investigation involving the Company or any of its subsidiaries or
affiliates that relates to events, occurrences or conduct occurring (or claimed
to have occurred) during the period of the Participant’s employment by, or
service with, the Company or any subsidiary or affiliate thereof. Cooperation
will include, but not be limited to: (a) being reasonably available for
interviews and discussions with the Company’s counsel, as well as for
depositions and trial testimony; (b) if depositions or trial testimony are to
occur, being reasonably available and cooperating in the preparation therefor,
as and to the extent that the Company’s counsel reasonably requests; (c)
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and (d) reasonably cooperating fully
in the development and presentation of the Company’s prosecution or defense of
such litigation or administrative proceeding. The Company will reimburse the
Participant for reasonable travel, lodging and telephone expenses incurred in
connection with any such cooperation, consultation and advice rendered under
this Plan after the Participant’s termination of employment or service, provided
that the Participant will not be entitled to any separate compensation for any
matter referred to in this Section 4.6. In addition, in consideration for
receipt of the Severance Payment, the Participant reasonably will co- operate
with the Company to provide transition services during the Severance Period.








--------------------------------------------------------------------------------






MOLYCORP, INC.
SEVERANCE PAY PLAN FOR MANAGEMENT EMPLOYEES
(Effective as of December 7, 2011)


ARTICLE I - INTRODUCTION
Molycorp, Inc. hereby adopts the Molycorp, Inc. Severance Pay Plan for
Management Employees, effective as of December 7, 2011 (the “Effective Date”).
The Plan is designed to provide severance protection to certain Employees of the
Company who are expected to make substantial contributions to the success of the
Company and thereby provide for stability and continuity of operations.
ARTICLE II - ESTABLISHMENT OF THE PLAN
Section 2.1.    Applicability of Plan. The benefits provided by this Plan shall
be available to all Participants on or after the Effective Date.
Section 2.2.    Previous Severance Pay Plans. This Plan supersedes and
completely replaces any and all previous plans established by the Company or a
Subsidiary to provide severance benefits to any Participant of this Plan upon a
termination of employment with the Company or a Subsidiary.
ARTICLE III - DEFINITIONS
Section 3.1.    “Base Pay” of a Participant means the Participant’s annual base
salary in effect at the Termination Date, including amounts of base salary that
the Participant has elected to defer under Sections 401(k), 125 or 129 of the
Code or under the Company’s Amended and Restated Management Incentive
Compensation Plan, effective December 20, 2010, as the same may be amended or
restated from time to time.
Section 3.2.     “Board” means the Board of Directors of the Company.
Section 3.3.    “Cause” means the termination by the Company or any Subsidiary
of the Participant’s employment with the Company or any Subsidiary as a result
of (i) the commission by the Participant of a felony or a fraud, (ii) gross
negligence or gross misconduct by the Participant with respect to the Company or
any Subsidiary or affiliate of the Company, (iii) the Participant’s failure to
follow the directions of the Board or Chief Executive Officer of the Company,
which failure is not cured within three (3) days after written notice thereof to
the Participant, (iv) the Participant’s violation of any non-competition,
non-solicitation or non-disclosure agreement with the Company or any Subsidiary,
(v) the Participant’s breach of a material employment policy of the Company or
any Subsidiary, which breach is not cured within three (3) days after written
notice thereof to the Participant, or (vi) any other breach by the Participant
of any agreement with the



--------------------------------------------------------------------------------




Company or any Subsidiary that is material and is not cured within thirty (30)
days after written notice thereof to the Participant.
Section 3.4.     “Change of Control” means the occurrence of any of the
following events:
(a)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company where such acquisition causes such Person to
own more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not be deemed to result in a Change of Control: (i) any acquisition
directly from the Company that is approved by the Incumbent Board (as defined in
subsection (b) below), (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (i), (ii) and (iii) of subsection (c) below; provided, further, that if
any Person’s beneficial ownership of the Outstanding Company Voting Securities
exceeds fifty percent (50%) as a result of a transaction described in clause (i)
or (ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Company, such subsequent acquisition shall
be treated as an acquisition that causes such Person to own more than fifty
percent (50%) of the Outstanding Company Voting Securities; and provided,
further, that if at least a majority of the members of the Incumbent Board
determines in good faith that a Person has acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the Outstanding Company Voting Securities inadvertently, and
such Person divests as promptly as practicable a sufficient number of shares so
that such Person beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) less than or equal to fifty percent (50%) of the
Outstanding Company Voting Securities, then no Change of Control shall have
occurred as a result of such Person’s acquisition;
(b)    individuals who, as of September 30, 2010, constituted the Board (the
“Incumbent Board” as modified by this subsection (b)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to September 30, 2010 whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval of the proxy statement of the Company in
which such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;




--------------------------------------------------------------------------------




(c)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(i) the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors of the entity resulting from such
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d)    approval of the stockholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of subsection (c) above.
Section 3.5.    “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
Section 3.6.    “Company” means Molycorp, Inc., a Delaware corporation, and any
successor thereto as provided in Article VI hereof.
Section 3.7.     “Employee” means any person who is currently employed by the
Company or any Subsidiary.
Section 3.8.    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.
Section 3.9.    “Employer” means the Company, or any Subsidiary which employs a
Participant.
Section 3.10.    “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.




--------------------------------------------------------------------------------




Section 3.11.    “Good Reason” means the Participant’s termination of his or her
employment as a result of (i) any material diminution in the Participant’s
authority, duties or responsibilities or (ii) a relocation of the Participant’s
principal office to a location that is in excess of fifty (50) miles from its
location as of the date he or she becomes a Participant hereunder.
Notwithstanding the foregoing, no termination of employment by the Participant
shall constitute a termination for “Good Reason” unless (A) the Participant
gives the Company or any Subsidiary employing the Participant notice of the
existence of an event described in clause (i) or (ii) above within sixty (60)
days following the occurrence thereof, (B) the Company or any Subsidiary
employing the Participant does not remedy such event within thirty (30) days of
receiving the notice described in the preceding clause (A), and (C) the
Participant terminates employment within five (5) days of the end of the cure
period specified in clause (B), above.
Section 3.12.     “Participant” means an Employee who is in salary grade 13 or
higher, other than an Employee who is a party to, or who enters into, an
employment, severance or other similar agreement with the Company or a
Subsidiary (other than a stock option, restricted stock, supplemental
retirement, deferred compensation or similar plan or agreement or other form of
participation document entered into pursuant to an Employer-sponsored plan which
may contain provisions operative on a termination of the Participant’s
employment). A Participant shall cease to be a Participant and shall have no
rights hereunder, without further action, when the Participant ceases to be an
Employee, unless such Participant is then entitled to Severance Payments or
Change of Control Severance Payments as provided in Article IV hereof.
Section 3.13.     “Plan” means this Molycorp, Inc. Severance Pay Plan for
Management Employees, as it may be amended or restated from time to time.
Section 3.14.    “Plan Administrator” means the Compensation Committee of the
Board of Directors of the Company.
Section 3.15.    “Specified Employee” means an Employee who is determined to be
a “specified employee” pursuant to procedures adopted by the Company in
compliance with the 409A Guidance.
Section 3.16.    “Subsidiary” means a corporation, company or other entity (i)
more than 50 percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture or unincorporated association),
but more than 50 percent (50%) of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company.
Section 3.17.    “Termination Date” means the date on which the Participant’s
employment terminates.
Section 3.18.    “Weekly Base Pay” means the Participant’s Base Pay divided by
52.




--------------------------------------------------------------------------------




Section 3.19.    “Year of Continuous Service” means the number of full years
(measured by twelve (12) consecutive calendar months) in which the Participant
was most recently employed by an Employer on a full-time salaried basis and
without a break in service. Notwithstanding any provision of the Plan to the
contrary, Years of Continuous Service shall also include (1) periods of
employment working at or providing services for the Mountain Pass Mine while the
Mountain Pass Mine was owned by Unocal Corporation, Chevron Corporation or
Chevron Mining, Inc., and (2) periods of employment with any entity that is
acquired by the Company or a Subsidiary, if the acquisition document provides
for service credit for purposes of calculating benefits hereunder.
Section 3.20.    “409A Guidance” means Section 409A of the Code, including
proposed, temporary or final regulations or any other formal guidance issued by
the Secretary of the Treasury or the Internal Revenue Service with respect
thereto.
ARTICLE IV - SEVERANCE PAYMENTS
Section 4.1.    Right to Severance Payments.
(a)    A Participant shall be entitled to receive from the Company the payments
provided in Section 4.1(b) (collectively, the “Severance Payments”) upon the
termination of the Participant’s employment by an Employer without Cause or by
the Employee for Good Reason, if such termination does not occur within the
two-year period following a Change of Control.
(b)    The amount of the Severance Payments under this Section 4.1(b) shall be
as set forth below.
(i)    The Participant shall be entitled to (A) any Base Pay which has accrued
but is unpaid and any reimbursable expenses which have been incurred but are
unpaid, as of the Termination Date, (B) payment for accrued vacation, as
provided in the applicable plan or policy of the Company or another Employer as
in effect on the Termination Date, (C) payments or benefits payable pursuant to
the terms of any annual or long-term incentive plan of the Company or another
Employer in accordance with the terms thereof, (D) any other plan benefits which
by their terms extend beyond termination of the Participant’s employment (but
only to the extent provided in any such benefit plan in which the Participant
has participated as an employee of an Employer and excluding, except as
hereinafter provided in this Section 4.1, any severance pay program or policy of
the Company or another Employer) and (E) any benefits to which the Participant
is entitled under Part 6 of Subtitle B of Title I of ERISA (“COBRA”). The
amounts provided pursuant to clauses (A), (B) and (C) of this Section 4.1(b)(i)
shall be paid as soon as practicable following the Termination Date, but in no
event later than thirty (30) days following the Termination Date, and the
benefits provided pursuant to clauses (D) and (E) of this Section 4.1(b)(i)
shall be provided as set forth in the applicable plan.




--------------------------------------------------------------------------------




(ii)    Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be entitled
to receive continued payment of his or her Weekly Base Pay, on the same schedule
and in the same amount per payment as the Participant was paid his or her Weekly
Base Pay prior to such termination, until the Participant shall have received an
amount equal to two (2) times the Participant’s Weekly Base Pay times the
Participant’s Years of Continuous Service; provided, however, that any amounts
due during the 60-day period following the Termination Date shall not be paid
during such 60-day period but instead shall be paid on the first payroll date
after such 60-day period; and provided, further, that the amount of such cash
payments shall not exceed fifty-two (52) times the Participant’s Weekly Base Pay
and shall not be less than twenty-six (26) times the Participant’s Weekly Base
Pay (such period of continued payments referred to herein as the “Severance
Period”). In addition, if the Participant elects continuation coverage under the
Company’s group health or dental plans pursuant to COBRA, the Company shall
reimburse the Participant for the premium amount that the Participant is
required to pay for COBRA coverage for months that begin before the earlier of
(x) the Participant’s eligibility for any such coverage under another employer’s
or any other medical plan or (y) the last day of the Severance Period. The
Company shall make any such reimbursement within thirty (30) days following
receipt of evidence from the Participant of the Participant’s payment of the
COBRA premium, which evidence shall be provided by the Participant within thirty
(30) days of the Participant’s payment of such COBRA premium; provided, however,
that any amounts due during the 60-day period following such termination shall
not be paid during such 60-day period but instead shall be paid on the first
payroll date after such 60-day period.
(iii)    Notwithstanding (i) or (ii) above, if the Participant is entitled to
the Severance Payments under Section 4.1(b) of this Plan and any other
employment, retention, severance or similar agreement with the Company or any
Subsidiary to which the Participant is a party or any severance pay, plan,
program, or arrangement of the Company or any Subsidiary in which the
Participant is a participant (an “Other Severance Arrangement”), the Participant
shall be entitled to severance benefits under either this Plan or the Other
Severance Arrangement, whichever provides for greater benefits, but shall not be
entitled to benefits under both this Plan and the Other Severance Arrangement.
Section 4.2.    Right to Enhanced Severance Payments in Connection with a Change
of Control.
(a)    A Participant shall be entitled to receive from the Company the payments
provided in Section 4.2(b) (collectively, the “Change of Control Severance
Payments”) upon the termination of the Participant’s employment by an Employer
without Cause or by the Employee for Good Reason, if such termination occurs
within the two-year period following a Change of Control.




--------------------------------------------------------------------------------




(b)    The amount of the Change of Control Severance Payments under this Section
4.2(b) shall be as set forth below.
(i)    The Participant shall be entitled to (A) any Base Pay which has accrued
but is unpaid and any reimbursable expenses which have been incurred but are
unpaid, as of the Termination Date, (B) payment for accrued vacation, as
provided in the applicable plan or policy of the Company or another Employer as
in effect on the Termination Date, (C) payments or benefits payable pursuant to
the terms of any annual or long-term incentive plan of the Company or another
Employer in accordance with the terms thereof, (D) any other plan benefits which
by their terms extend beyond termination of the Participant’s employment (but
only to the extent provided in any such benefit plan in which the Participant
has participated as an employee of an Employer and excluding, except as
hereinafter provided in this Section 4.2, any severance pay program or policy of
the Company or another Employer) and (E) any benefits to which the Participant
is entitled under COBRA. The amounts provided pursuant to clauses (A), (B) and
(C) of this Section 4.2(b)(i) shall be paid as soon as practicable following the
Termination Date, but in no event later than thirty (30) days following the
Termination Date, and the benefits provided pursuant to clauses (D) and (E) of
this Section 4.2(b)(i) shall be provided as set forth in the applicable plan.
(ii)    Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be entitled
to receive continued payment of his or her Weekly Base Pay, on the same schedule
and in the same amount per payment as the Participant was paid his or her Weekly
Base Pay prior to such termination, until the Participant shall have received an
amount equal to two (2) times the Participant’s Weekly Base Pay times the
Participant’s Years of Continuous Service; provided, however, that any amounts
due during the 60-day period following the Termination Date shall not be paid
during such 60-day period but instead shall be paid on the first payroll date
after such 60-day period; and provided, further, that the amount of such cash
payments shall not exceed fifty-two (52) times the Participant’s Weekly Base Pay
and shall not be less than thirty-nine (39) times the Participant’s Weekly Base
Pay (such period of continued payments referred to herein as the “Enhanced
Severance Period”). In addition, if the Participant elects continuation coverage
under the Company’s group health or dental plans pursuant to COBRA, the Company
shall reimburse the Participant for the premium amount that the Participant is
required to pay for COBRA coverage for months that begin before the earlier of
(x) the Participant’s eligibility for any such coverage under another employer’s
or any other medical plan or (y) the last day of the Enhanced Severance Period.
The Company shall make any such reimbursement within thirty (30) days following
receipt of evidence from the Participant of the Participant’s payment of the
COBRA premium, which evidence shall be provided by the Participant within thirty
(30) days of the Participant’s payment of such COBRA premium; provided, however,
that any amounts due during the 60-day period




--------------------------------------------------------------------------------




following such termination shall not be paid during such 60-day period but
instead shall be paid on the first payroll date after such 60-day period.
(iii)    Subject to Sections 4.3, 4.4 and 9.6, the Participant shall be entitled
to a lump sum cash payment on the first payroll date following the sixtieth
(60th) day following the Participant’s Termination Date equal to the
Participant’s target award under the Company’s annual incentive plan for the
fiscal year of the Participant’s termination, multiplied by a fraction, the
numerator of which is the number of days of the current fiscal year during which
the Participant was employed by an Employer, and the denominator of which is
365.
(iv)    Notwithstanding (i) through (iii) above, if the Participant is entitled
to the Change of Control Severance Payments under Section 4.2(b) of this Plan
and under an Other Severance Agreement, the Participant shall be entitled to
severance benefits under either this Plan or the Other Severance Arrangement,
whichever provides for greater benefits, but shall not be entitled to benefits
under both this Plan and the Other Severance Arrangement.
Section 4.3.    Release. Notwithstanding anything to the contrary contained in
this Plan, a Participant shall not be entitled to receive any Severance Payments
or Change of Control Severance Payments hereunder (except under Section
4.1(b)(i) or 4.2(b)(i), as applicable) unless the Participant on or before the
sixtieth (60th) day following the Participant’s Termination Date (i) signs and
executes a release (the “Release”) within the number of days that the Company
determines is required under applicable law, but in no event more than
forty-five (45) days after the Company delivers the Release to the Participant
and (ii) does not revoke the Release within the time period specified therein.
The Release shall be a written document, in a form prescribed by the Company,
intended to create a binding agreement by a Participant to release any claim
that the Participant has or may have against the Company and certain related
entities and individuals, that arise on or before the date on which the
Participant signs the Release, including, without limitation, any claims under
the federal Age Discrimination in Employment Act. The Release will also include
restrictive covenants applicable to the Participant, including, but not limited
to, restrictive covenants regarding the Participant’s post-employment
competition with the Company, solicitation of Company employees and maintenance
of the confidentiality of Company information. Any Participant who otherwise
qualifies for the Severance Payments or the Change of Control Severance Payments
but who fails or refuses to execute and tender such Release, or who revokes such
Release, shall not be entitled to receive the Severance Payments or the Change
of Control Severance Payments, as applicable. The Company shall deliver to a
terminated Participant a copy of the Company’s form of Release within seven (7)
business days of the Participant’s Termination Date.
Section 4.4.    Breach. The Company’s payment obligations under Section 4.1 or
Section 4.2 shall cease in the event the Participant breaches any of the
covenants contained in the Participant’s Release.
Section 4.5.    No Mitigation Obligation. The Participant shall not be required
to mitigate damages or the amount of the Participant’s Severance Payments or the
Participant’s Change of




--------------------------------------------------------------------------------




Control Severance Payments by seeking other employment or otherwise, nor shall
the amount of such payment be reduced by any compensation earned by the
Participant as a result of employment after the termination of the Participant’s
employment by an Employer.
ARTICLE V - OTHER RIGHTS AND BENEFITS NOT AFFECTED
Section 5.1.    Other Benefits. Neither the provisions of this Plan nor the
Severance Payments or the Change of Control Severance Payments provided for
hereunder shall reduce or increase any amounts otherwise payable, or in any
other way affect a Participant’s rights as an employee of an Employer, whether
existing now or hereafter, under any benefit, incentive, retirement, investment,
stock option, stock bonus, stock purchase or employment agreement, plan (other
than this Plan), program or arrangement (collectively, the “Other Plans”),
except to the extent specifically provided under such Other Plans.
Section 5.2.    Certain Limitations. This Plan does not constitute a contract of
employment or impose on any Participant, the Company or any other Employer any
obligation to retain any Participant as an employee or in any other capacity, to
change or not change the status, terms or conditions of any Participant’s
employment, or to change or not change the Employer’s policies regarding
termination of employment.
ARTICLE VI - SUCCESSORS
Section 6.1.    Company’s Successor. The Company shall require any successor
(and its parent, if applicable) who shall purchase all or substantially all of
the business and/or assets of the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to expressly assume and agree in
writing to maintain this Plan in the same manner and to the same extent that the
Company would be required to maintain it; provided, that no such agreement shall
be required if the successor (and its parent, if applicable) shall be or remain
so obligated by operation of law. As used in this Section 6.1, the “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to maintain this Plan or
which otherwise becomes bound by all the terms and provisions hereof by
operation of law.
Section 6.2.    Participant’s Successor.
(a)    This Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
(b)    The rights under this Plan are personal in nature and neither the Company
nor any Participant shall, without the consent of the other, assign, transfer or
delegate any rights or obligations hereunder except as expressly provided in
this Article VI. Without limiting the generality of the foregoing, a
Participant’s right to receive the Severance Payments or the Change of Control
Severance Payments hereunder shall not be assignable, transferable or delegable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Participant’s will or by the laws of descent and distribution.




--------------------------------------------------------------------------------




ARTICLE VII - AMENDMENT AND TERMINATION
Section 7.1.    General. The Company reserves the right at any time and without
prior or other approval of any employee or former employee of the Company, to
change, modify or amend the Plan or any particular or particulars whatsoever,
provided, however, that no such amendment, modification or change shall
adversely affect any Severance Payments or Change of Control Severance Payments
under the Plan previously paid or provided to a Participant or that became
payable prior to the date of such amendment, modification or change. The Company
reserves the right to discontinue or terminate the Plan at any time in whole or
in part without prior or other approval of any employee or former employee of
the Company; provided, however, no discontinuance or termination shall reduce or
terminate any Participant’s right to receive, or continue to receive, any
Severance Payments or Change of Control Severance Payments that became payable
prior to the date of such discontinuance or termination of the Plan.
Section 7.2.    Effect of Amendment or Termination. Subject to Section 7.1
above, (a) proper amendment of this Plan automatically shall effect a
corresponding amendment to all Participants’ rights hereunder and (b) proper
termination of this Plan automatically shall effect a termination of all
Participants’ rights and benefits hereunder without further action.
ARTICLE VIII - ADMINISTRATION OF PLAN
Section 8.1.    Administration.
(a)    The Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion to interpret where necessary all provisions
of the Plan (including, without limitation, by supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan), to make factual findings with respect to any issue
arising under the Plan, to determine the rights and status under the Plan of the
Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan. Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular employee is a Participant, and
(ii) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits. The Plan Administrator’s determination of
the rights of any person hereunder shall be final and binding on all persons,
subject only to the provisions of Section 8.3 hereof.
(b)    The Plan Administrator may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of benefits, to a named administrator or
administrators.
(c)    To the extent applicable, it is intended that this Plan comply with the
409A Guidance, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Participant. This Plan shall be administered in a
manner consistent with this intent and




--------------------------------------------------------------------------------




the Plan Administrator shall not take any action that would violate the 409A
Guidance. The Plan Administrator is authorized to adopt rules or regulations
deemed necessary or appropriate in connection therewith to anticipate and/or
comply with the requirements thereof (including any transition rules
thereunder).
Section 8.2.    Regulations. The Plan Administrator shall promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan or the 409A Guidance. The rules, regulations and interpretations made by
the Plan Administrator shall, subject only to the provisions of Section 8.3
hereof, be final and binding on all persons.
Section 8.3.    Claims Procedures.
(a)    All claims for Severance Payments or Change of Control Severance Payments
under this Plan must be communicated in writing to the Plan Administrator within
180 days of the employment loss giving rise to the Severance Payments or the
Change of Control Severance Payments, shall indicate the specific provisions of
this Plan relied on and shall set forth in reasonable detail all relevant facts
and circumstances to support a claim for the Severance Payments or the Change of
Control Severance Payments, as applicable. A Participant’s failure to assert a
claim for Severance Payments or Change of Control Severance Payments under this
Plan within such 180-day period shall be deemed a waiver of such a claim.
(b)    The Plan Administrator shall determine the rights of any person to any
benefit hereunder. Any person who believes that he or she has not received the
benefit to which such person is entitled under the Plan must file a claim in
writing with the Plan Administrator specifying the basis for the claim and the
facts upon which such person relies in making such a claim.
(c)    The Plan Administrator will notify the claimant of its decision regarding
the claim within a reasonable period of time, but not later than 90 days
following the date on which the claim is filed, unless special circumstances
require a longer period for adjudication and the claimant is notified in writing
of the reasons for an extension of time prior to the end of the initial 90-day
period and the date by which the Plan Administrator expects to make the final
decision. In no event will the Plan Administrator be given an extension for
processing the claim beyond 180 days after the date on which the claim is first
filed with the Plan Administrator.
If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:
(i)    The specific reason(s) for the denial;
(ii)    A specific reference to the pertinent Plan provision(s) on which the
denial is based;




--------------------------------------------------------------------------------




(iii)    A description of additional information or material necessary for the
claimant to perfect the claim, if any, and an explanation of why such
information or material is necessary; and
(iv)    An explanation of the Plan’s claim review procedure and the applicable
time limits under such procedure and a statement as to the claimant’s right to
bring a civil action under ERISA after all of the Plan’s review procedures have
been satisfied.
If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.
Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim. If a request
for review is not filed within such 60-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Plan Administrator on the
claim. If a request for review is filed, the Plan Administrator shall conduct a
full and fair review of the claim. The claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents and
information relevant to the claim for benefits. The claimant may submit issues
and comments in writing, and the review must take into account all information
submitted by the claimant regardless of whether it was reviewed as part of the
initial determination. The decision by the Plan Administrator with respect to
the review must be given within 60 days after receipt of the request for review,
unless circumstances warrant an extension of time not to exceed an additional 60
days. If this occurs, written notice of the extension will be furnished to the
claimant before the end of the initial 60-day period, indicating the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to make the final decision. The decision shall be written
in a manner calculated to be understood by the claimant, and it shall include
(i)    The specific reason(s) for the denial;
(ii)    A reference to the specific Plan provision(s) on which the denial is
based;
(iii)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all information relevant to
the claimant’s claim for benefits; and
(iv)    A statement describing any voluntary appeal procedures offered by the
Plan and a statement of the claimant’s right to bring a civil action under
ERISA.
The Plan Administrator’s decision on review shall be, to the extent permitted by
applicable law, final and binding on all interested persons.




ARTICLE IX - MISCELLANEOUS




--------------------------------------------------------------------------------




Section 9.1.    Withholding of Taxes. The Employer may withhold from any amounts
payable under this Plan all foreign, federal, provincial, state, city or other
taxes as shall be required pursuant to any law or government regulation or
ruling. Notwithstanding any other provision of the Plan, the Employer shall not
be obligated to guarantee any particular tax result for a Participant with
respect to any payment provided to a Participant hereunder, and the Participant
shall be responsible for any taxes imposed on the Participant with respect to
any such payment.
Section 9.2.    Notices. For all purposes of this Plan, all communications,
including without limitation, notices, consents, requests or approvals provided
for herein, shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company (to the attention of the Plan Administrator with a copy to the Secretary
of the Company), at its principal office and to any Participant at the
Participant’s principal residence as shown in the relevant records of the
Employer, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of change of address
shall be effective only upon receipt.
Section 9.3.    Governing Law. This Plan shall be administered, construed and
enforced according to the laws of the State of Delaware to the extent they are
not preempted by ERISA.
Section 9.4.    Severability. If a provision of this Plan shall be held invalid,
the invalidity shall not affect the remaining parts of this Plan and this Plan
shall be construed and enforced as if the invalid provision had not been
included.
Section 9.5.    Headings. The headings are intended only for convenience in
finding the subject matter and do not constitute part of the text of this Plan
and shall not be considered in the interpretation of this Plan.
Section 9.6.    Section 409A of the Code.
(a)    Each payment or reimbursement and the provision of each benefit under
this Plan shall be considered to be a separate payment and not one of a series
of payments for purposes of Section 409A of the Code. To the extent applicable,
it is intended that this Plan comply with the provisions of Section 409A of the
Code, so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to the Participants. This Plan shall be administered in a manner
consistent with this intent and the Plan Administrator shall not take any action
that would violate the 409A Guidance. The Plan Administrator is authorized to
adopt rules or regulations deemed necessary or appropriate in connection
therewith to anticipate and/or comply with the requirements thereof (including
any transition rules thereunder). Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.




--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary contained in this Plan, if any
payment, reimbursement, or the provision of any benefit under this Plan that is
paid or provided upon the Participant’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code would constitute a “deferral of compensation” under Section 409A of the
Code and the Participant is a Specified Employee on the date of the
Participant’s “separation from service” with the Company and its Subsidiaries
within the meaning of Section 409A(a)(2)(A)(i) of the Code, the Participant (or
the Participant’s beneficiary) will receive payment or reimbursement of such
amounts or the provision of such benefits upon the earlier of (i) the first day
of the seventh month following the date of the Participant’s “separation from
service” with the Company and its Subsidiaries within the meaning of Section
409A(a)(2)(A)(i) of the Code or (ii) the Participant’s death. In addition, if
payment to the Participant of any amount pursuant to this Plan would constitute
a “deferral of compensation” under Section 409A of the Code and if the
Participant’s termination does not constitute a “separation from service” with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code, then payment of such amount shall be made, to the extent necessary
to comply with Section 409A of the Code and subject to the preceding sentence,
to the Participant on the later of (i) the payment date identified in the
applicable paragraph of Section 4 or (ii) on the earlier of (A) the
Participant’s “separation from service” with the Company and its Subsidiaries
within the meaning of Section 409A(a)(2)(A)(i) of the Code, (B) the
Participant’s disability (within the meaning of Section 409A of the Code), (C) a
change in control of the Company within the meaning of Section 409A of the Code
or (D) the Participant’s death.


